UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Australia (4.8%) Abacus Property Group (R) 1,893,764 $3,956,237 Atlas Iron, Ltd. 2,167,759 6,788,314 Beach Petroleum, Ltd. 2,485,978 3,736,216 Charter Hall Office REIT (R) 1,161,651 4,141,584 Flight Centre, Ltd. (S) 287,286 5,728,665 Incitec Pivot, Ltd. 1,213,759 4,184,001 Medusa Mining, Ltd. 325,310 1,946,047 Mount Gibson Iron Ltd. 2,156,683 2,906,406 Nufarm, Ltd. (NON) 698,428 3,532,048 Pacific Brands, Ltd. 140,714 78,278 Sigma Pharmaceuticals, Ltd. 2,709,723 1,851,913 Wotif.com Holdings, Ltd. (S) 1,693,477 5,955,155 Austria (0.7%) Bank Austria Creditanstalt AG (F) 471 — CA Immobilien Anlagen AG (NON) (S) 175,442 1,922,426 EVN AG 129,468 1,826,490 Wienerberger AG 239,275 2,535,097 Belgium (0.1%) Gimv NV 18,785 916,929 Canada (9.6%) AuRico Gold, Inc. (NON) 187,600 1,880,047 Aurizon Mines, Ltd. (NON) 166,400 1,024,703 Calfrac Well Services, Ltd. 123,200 3,341,549 Canaccord Financial, Inc. (S) 503,343 4,777,761 Centerra Gold, Inc. 115,900 2,586,668 Domtar Corp. 29,900 2,348,047 Enerplus Corp. (Unit) (S) 108,953 2,847,222 Ensign Energy Services, Inc. 268,224 4,274,015 Harry Winston Diamond Corp. (NON) 306,182 3,425,708 HudBay Minerals, Inc. 307,208 3,117,869 Industrial Alliance Insurance and Financial Services, Inc. 90,000 2,331,634 Inmet Mining Corp. 85,591 5,018,127 InnVest Real Estate Investment Trust (R) 713,600 3,015,901 Lululemon Athletica, Inc. (NON) 120,699 6,006,545 Lundin Mining Corp. (NON) 1,332,048 5,224,742 Methanex Corp. 126,961 3,112,399 Neo Material Technologies, Inc. (NON) 343,000 2,784,899 Open Text Corp. (NON) 120,874 6,892,354 Pason Systems, Inc. 159,861 1,935,952 Peyto Energy Trust units 296,407 7,120,976 Precision Drilling Trust (Units) (NON) 411,300 4,755,076 Quadra Mining, Ltd. (NON) 396,996 4,301,633 Sherritt International Corp. 497,500 2,712,395 TMX Group, Inc. 52,500 2,287,287 Trican Well Service, Ltd. 228,095 3,894,032 China (1.0%) AAC Acoustic Technologies Holdings, Inc. 2,184,000 5,260,088 Hopson Development Holdings, Ltd. (S) 4,026,000 2,410,578 SRE Group, Ltd. 38,402,000 1,829,882 Denmark (1.2%) DSV A/S 146,822 2,860,186 East Asiatic Co., Ltd. A/S 65,976 1,383,235 H. Lundbeck A/S 206,456 3,997,772 Sydbank A/S 200,653 3,581,771 Finland (1.2%) Cramo OYJ 205,597 2,418,503 Poyry Group OYJ (S) 198,777 1,897,489 Ramirent OYJ 300,026 2,353,269 Tieto OYJ 174,900 2,700,897 YIT OYJ (S) 128,508 2,062,411 France (5.6%) Arkema 69,346 5,052,416 Cap Gemini SA 143,538 5,435,513 Dassault Systemes SA 60,069 4,921,026 Havas Advertising SA 964,305 3,999,755 Ingenico (S) 118,723 4,659,842 Jacquet Metal Service (NON) 90,517 1,019,716 M6-Metropole Television (S) 191,833 2,857,202 Nexans SA 59,329 3,487,500 Publicis Group SA 114,899 5,486,645 Rexel SA (S) 249,227 4,252,962 SEB SA 49,957 4,023,386 Teleperformance 164,548 3,234,544 Valeo SA 119,469 5,269,104 Germany (6.8%) Carl Zeiss Meditec AG 122,190 2,415,666 Celesio AG 129,783 2,067,470 Draegerwerk AG & Co., KGaA (Preference) 55,962 5,112,234 ElringKlinger AG 106,186 2,526,238 Gerry Weber International AG 139,549 4,319,933 Gildemeister AG (NON) 284,320 3,852,217 Hamburger Hafen und Logistik AG 94,391 2,868,420 HeidelbergCement AG 90,997 3,820,010 Heidelberger Druckmaschinen AG (NON) (S) 432,135 855,024 Hugo Boss 17,352 1,451,220 Hugo Boss AG (Preference) 52,013 4,704,072 Krones AG (S) 29,921 1,549,219 Lanxess AG 87,939 4,914,945 Leoni AG 132,449 4,913,072 MTU Aero Engines Holding AG 64,985 4,155,313 Pfleiderer AG 301,506 913,925 Puma AG Rudolf Dassler Sport 9,825 3,092,887 Software AG 153,229 6,563,417 Stada Arzneimittel 83,539 2,322,933 Vossloh AG (S) 24,284 2,485,705 Greece (0.4%) Mytilineos Holdings SA 693,922 2,952,379 Public Power Corp. SA 129,079 728,263 Hong Kong (1.0%) Dah Sing Financial Group 751,600 2,182,417 VTech Holdings, Ltd. 321,000 3,197,366 Wing Hang Bank, Ltd. 502,000 4,155,654 Hungary (0.5%) Richter Gedeon Nyrt 28,974 4,359,638 Ireland (1.3%) Charter International PLC (S) 312,680 4,584,088 Kingspan Group PLC 542,512 4,865,505 United Drug PLC 1,198,537 3,109,640 Italy (2.2%) Ansaldo STS SpA 373,375 3,707,898 Danieli & Co. SpA (S) 169,638 3,809,236 De'Longhi SpA 440,018 4,641,450 Iride SpA 1,879,597 1,802,912 Piaggio & C. SpA (S) 962,382 2,838,311 Recordati SpA 518,218 3,981,162 Japan (20.9%) Advance Residence Investment Corp. (R) 2,493 4,705,920 Aeon Delight Co., Ltd. 160,600 3,445,831 Aica Kogyo Co., Ltd. 184,100 2,514,393 Amano Corp. 250,700 2,250,317 Brother Industries, Ltd. 241,300 3,270,408 Capcom Co., Ltd. 171,400 4,381,219 Central Glass Co., Ltd. 955,000 4,659,063 Chiyoda Integre Co., Ltd. 252,500 3,275,077 Daifuku Co., Ltd. 791,000 4,194,190 Dainippon Sumitomo Pharma Co., Ltd. 335,200 3,459,158 DeNA Co., Ltd. 129,400 4,016,272 Disco Corp. (S) 60,900 3,271,648 FCC Co., Ltd. 167,500 3,576,296 Fujikura, Ltd. 648,000 2,001,758 Hitachi Chemical Co., Ltd. 244,300 4,729,238 Hitachi High-Technologies Corp. 184,200 4,078,550 Horiba, Ltd. 90,800 2,858,672 Ibiden Co., Ltd. 123,000 2,913,621 Itochu Techno-Solutions Corp. 42,700 1,854,665 Japan Aviation Electronics Industry, Ltd. 654,000 4,770,249 Japan Petroleum Exploration Co. 44,500 1,817,963 Japan Real Estate Investment Corp. (R) 577 4,804,606 JSR Corp. 248,900 4,842,844 Kansai Urban Banking Corp. 1,715,000 2,950,620 Keihin Corp. 234,200 3,686,514 Kenedix, Inc. (NON) 8,147 1,235,129 Kobayashi Pharmaceutical Co., Ltd. 32,200 1,614,232 Kose Corp. 122,200 2,886,907 Kuroda Electric Co., Ltd. 215,700 2,322,815 Mandom Corp. 89,600 2,287,398 Meitec Corp. 150,100 2,894,095 Melco Holdings, Inc. 78,700 2,127,230 Mitsubishi Tanabe Pharma 250,700 3,912,066 Miura Co., Ltd. 36,400 1,063,757 Moshi Moshi Hotline, Inc. (S) 466,500 4,289,665 Musashino Bank, Ltd. (The) 75,300 2,544,610 Nihon Kohden Corp. 178,000 4,138,466 Nihon Parkerizing Co., Ltd. 290,000 3,689,982 Nippon Express Co., Ltd. 729,000 2,771,052 Nippon Konpo Unyu Soko Co. 257,000 2,457,752 Nissha Printing Co., Ltd. (S) 77,900 998,471 Nissin Kogyo Co., Ltd. 278,300 3,765,012 Nitto Denko Corp. 117,000 4,847,649 NOK Corp. 294,300 5,161,284 NTT Urban Development Corp. 2,722 1,869,066 Ono Pharmaceutical Co., Ltd. 67,300 3,493,972 Sanwa Holdings Corp. 719,000 2,221,978 Seikagaku Corp. 189,300 2,091,479 Shin-Etsu Polymer Co., Ltd. 564,600 2,559,119 Sohgo Security Services Co., Ltd. 284,300 3,021,080 Stanley Eelctric Co., Ltd. 171,300 2,522,303 Suruga Bank, Ltd. (The) 440,000 4,050,794 Suzuken Co., Ltd. 81,300 2,105,405 Taikisha, Ltd. 194,200 4,525,181 Tamron Co., Ltd. 185,400 4,976,515 Tokai Rika Co., Ltd. 181,200 2,800,779 Tokai Tokyo Financial Holdings, Inc. 661,000 1,850,619 Toppan Forms Co., Ltd. 210,300 1,554,070 Toshiba Machine Co., Ltd. 757,000 4,174,974 Toyoda Gosei Co., Ltd. 211,000 3,675,208 Union Tool Co. 207,700 3,875,748 Ushio, Inc. 92,500 1,399,675 Yamaha Motor Co., Ltd. (NON) 176,100 2,461,981 Mexico (0.6%) CEMEX SAB de CV (Units) (NON) 4,201,253 1,948,261 Grupo Financiero Banorte SAB de CV 1,237,900 4,178,653 Netherlands (2.9%) Aalberts Industries NV 226,891 3,699,299 Arcadis NV (S) 237,680 4,259,146 Hunter Douglas NV 111,069 4,203,812 Imtech NV (S) 114,772 2,949,748 Koninklijke BAM Groep NV 601,351 2,088,974 Mediq NV 200,806 3,102,207 Nieuwe Steen Investments NV (R) 113,848 1,509,990 Randstad Holding NV 89,837 2,806,334 USG People NV 348,281 2,586,363 Norway (3.1%) DNO International ASA (NON) (S) 3,972,259 5,740,906 Petroleum Geo-Services ASA (NON) 343,746 3,575,359 Schibsted ASA 248,182 6,124,579 Ship Finance International, Ltd. (S) 234,571 2,348,056 Sparebank 1 SR Bank (S) 615,119 4,425,323 TGS-NOPEC Geophysical Co. ASA 249,399 5,553,810 Veidekke ASA 341,400 2,101,195 Poland (0.3%) Warsaw Stock Exchange 280,074 3,256,917 Portugal (0.1%) Banco BPI SA (NON) (S) 1,119,799 717,897 Russia (0.2%) Oriflame Cosmetics SA SDR (S) 65,389 2,001,106 Singapore (0.7%) Great Eastern Holdings, Ltd. 219,000 2,219,189 Neptune Orient Lines, Ltd. (S) 2,471,000 2,077,625 Straits Asia Resources, Ltd. 1,579,000 2,423,806 South Africa (0.3%) African Rainbow Minerals, Ltd. 118,339 2,629,194 South Korea (4.5%) BS Financial Group, Inc. (NON) 267,940 2,789,888 Daelim Industrial Co., Ltd. 45,612 4,031,035 Daum Communications Corp. 36,937 4,851,761 DGB Financial Group, Inc. (NON) 340,110 4,063,628 Dong-A Pharmaceutical Co., Ltd. 26,978 2,283,383 GS Home Shopping, Inc. 36,979 3,542,605 Halla Climate Control 216,670 4,358,519 KP Chemical Corp. 104,880 1,614,089 LG Fashion Corp. 129,860 5,439,210 NHN Corp. (NON) 27,349 6,057,038 Seah Besteel Corp. 80,814 4,186,116 Spain (0.9%) Fomento de Construcciones y Contratas SA (S) 100,490 2,603,688 Gestevision Telecinco SA (S) 511,999 3,030,704 Prosegur Cia de Securidad SA 61,771 2,686,817 Sweden (2.2%) AF AB Class B 168,120 2,776,911 Boliden AB 393,324 5,694,084 Intrum Justita AB 299,874 4,818,266 Meda AB Class A 426,800 4,161,455 Modern Times Group AB Class B 65,378 3,171,801 Switzerland (6.3%) Actelion NV (NON) 138,759 4,856,167 Adecco SA (NON) (S) 85,712 3,725,673 Baloise Holding AG Class R 48,296 3,426,907 Banque Cantonale Vaudoise (BCV) 12,501 6,154,484 Bucher Industries AG 27,071 4,584,141 Burckhardt Compression Holding AG 11,503 2,807,123 Dufry AG (NON) 33,987 3,401,800 Ferrexpo PLC 1,188,708 5,648,078 Forbo Holding AG (NON) 6,911 3,032,960 Georg Fischer AG (NON) 11,574 4,266,971 Helvetia Patria Holding 6,884 2,089,197 Nobel Biocare Holding AG (NON) 200,172 2,543,320 Partners Group Holding AG 52,871 9,774,841 Sika AG 1,999 3,747,727 Taiwan (1.6%) Kinsus Interconnect Technology Corp. 1,259,000 3,885,316 Largan Precision Co., Ltd. 212,000 3,492,381 Radiant Opto-Electronics Corp. 1,373,130 4,168,234 TSRC Corp. 1,672,000 4,030,098 Thailand (0.3%) Thoresen Thai Agencies PCL 5,284,900 3,102,781 United Kingdom (16.5%) Aegis Group PLC 1,997,390 4,285,240 Amdocs, Ltd. (NON) 160,892 4,543,590 Amlin PLC 629,060 3,325,911 Ashmore Group PLC 878,091 4,668,998 Ashtead Group PLC 2,048,356 5,959,705 Aveva Group PLC 223,229 5,555,100 Barratt Developments PLC (NON) 2,059,297 3,219,569 Burberry Group PLC 337,671 6,773,275 Close Brothers Group PLC 295,213 3,077,834 Debenhams PLC 3,436,433 3,451,647 Dragon Oil PLC 739,178 5,815,113 Hargreaves Lansdown, PLC 785,882 5,833,233 Hays PLC 2,141,482 2,478,235 Hiscox, Ltd. 741,670 4,651,405 IMI PLC 222,446 2,796,996 Inchcape PLC 611,468 3,144,561 Interserve PLC 841,641 4,317,268 JKX Oil & Gas PLC 960,960 2,354,834 Kazakhmys PLC 234,375 3,430,710 Keller Group PLC 228,479 924,453 Kier Group PLC 138,158 3,081,994 Man Group PLC 507,844 1,140,383 Meggitt Holdings PLC 787,785 4,734,807 Michael Page International PLC 711,261 4,309,498 Mitie Group 750,003 3,049,704 Morgan Sindall PLC 227,277 2,034,605 National Express Group PLC 988,382 3,270,013 Next PLC 131,350 5,552,886 Persimmon PLC 427,929 3,322,545 Rathbone Brothers 261,612 4,614,767 Savills PLC 876,562 4,412,275 Schroders PLC 225,132 4,768,934 Segro PLC (R) 622,487 2,211,212 SIG PLC 1,915,429 2,524,976 Spectris PLC 254,704 5,018,722 Speedy Hire PLC 5,693,221 1,952,773 Subsea 7 SA (NON) 192,353 3,802,324 Tate & Lyle PLC 317,040 3,349,699 Taylor Wimpey PLC (NON) 6,398,238 3,926,986 Travis Perkins PLC 248,805 3,260,514 UBM PLC 445,431 3,519,475 Vedanta Resources PLC 144,421 2,427,619 United States (0.7%) Aspen Insurance Holdings, Ltd. (S) 179,714 4,766,015 Axis Capital Holdings, Ltd. 62,562 1,997,605 Total common stocks (cost $905,580,843) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Nieuwe Steen Investments NV (Netherlands) (F) 4/1/13 $0.01 126,921 $171 Total warrants (cost $—) SHORT-TERM INVESTMENTS (7.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 65,561,335 $65,561,335 Putnam Money Market Liquidity Fund 0.10% (e) 5,409,577 5,409,577 U.S. Treasury Bills with an effective yield of 0.088%, May 3, 2012 (SEGSF) $361,000 360,863 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.087%, July 26, 2012 (SEGSF) 2,401,000 2,399,855 U.S. Treasury Bills with effective yields ranging from 0.047% to 0.064%, February 9, 2012 (SEGSF) 718,000 717,927 Total short-term investments (cost $74,449,557) TOTAL INVESTMENTS Total investments (cost $980,030,400) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $328,611,927) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 12/21/11 $2,129,569 $2,139,907 $(10,338) British Pound Buy 12/21/11 1,481,571 1,504,463 (22,892) Canadian Dollar Buy 12/21/11 1,178,466 1,262,092 (83,626) Euro Buy 12/21/11 10,014,769 10,171,313 (156,544) Norwegian Krone Sell 12/21/11 7,358,592 7,562,506 203,914 Swedish Krona Buy 12/21/11 1,301,747 1,340,145 (38,398) Barclays Bank PLC British Pound Buy 12/21/11 2,876,342 2,920,675 (44,333) Canadian Dollar Buy 12/21/11 3,418,670 3,433,778 (15,108) Euro Buy 12/21/11 6,878,988 7,002,365 (123,377) Hong Kong Dollar Buy 12/21/11 6,827,980 6,819,775 8,205 Japanese Yen Sell 12/21/11 2,531,553 2,516,418 (15,135) Norwegian Krone Buy 12/21/11 298,507 306,833 (8,326) Swedish Krona Buy 12/21/11 767,481 790,026 (22,545) Citibank, N.A. Australian Dollar Buy 12/21/11 4,147,217 4,166,431 (19,214) British Pound Buy 12/21/11 266,209 155,282 110,927 Danish Krone Sell 12/21/11 3,868,442 3,979,367 110,925 Euro Buy 12/21/11 12,888,629 13,166,668 (278,039) Hong Kong Dollar Sell 12/21/11 1,539,310 1,539,432 122 Norwegian Krone Sell 12/21/11 668,944 687,518 18,574 Singapore Dollar Buy 12/21/11 3,230,412 3,256,090 (25,678) Swedish Krona Buy 12/21/11 1,810,973 1,864,108 (53,135) Swiss Franc Buy 12/21/11 2,350,095 2,437,827 (87,732) Credit Suisse AG Australian Dollar Buy 12/21/11 3,731,379 3,745,376 (13,997) British Pound Buy 12/21/11 1,272,811 1,293,012 (20,201) Canadian Dollar Buy 12/21/11 6,380,714 6,400,400 (19,686) Euro Buy 12/21/11 9,068,014 9,229,099 (161,085) Japanese Yen Sell 12/21/11 4,873,719 4,845,203 (28,516) Norwegian Krone Sell 12/21/11 7,919,694 8,139,590 219,896 Swedish Krona Buy 12/21/11 85,771 88,357 (2,586) Deutsche Bank AG Australian Dollar Buy 12/21/11 1,824,321 1,829,650 (5,329) British Pound Sell 12/21/11 955,432 970,572 15,140 Canadian Dollar Buy 12/21/11 4,234,207 4,250,743 (16,536) Euro Buy 12/21/11 12,809,072 13,039,092 (230,020) Swedish Krona Buy 12/21/11 2,201,217 2,264,187 (62,970) Swiss Franc Buy 12/21/11 2,882,858 2,986,266 (103,408) Goldman Sachs International Australian Dollar Buy 12/21/11 4,615,175 4,638,257 (23,082) British Pound Sell 12/21/11 939,265 954,146 14,881 Euro Sell 12/21/11 8,798,031 8,956,415 158,384 Japanese Yen Sell 12/21/11 6,498,506 6,457,170 (41,336) Norwegian Krone Buy 12/21/11 3,308,669 3,398,695 (90,026) Swedish Krona Buy 12/21/11 2,007,422 2,066,604 (59,182) HSBC Bank USA, National Association Australian Dollar Buy 12/21/11 2,909,124 2,917,196 (8,072) British Pound Buy 12/21/11 2,182,881 2,216,776 (33,895) Euro Sell 12/21/11 13,117,758 13,351,174 233,416 Hong Kong Dollar Buy 12/21/11 3,726,306 3,726,410 (104) Norwegian Krone Sell 12/21/11 6,354,225 6,531,003 176,778 Swiss Franc Buy 12/21/11 1,425,047 1,690,877 (265,830) JPMorgan Chase Bank, N.A. Australian Dollar Buy 12/21/11 1,818,075 1,826,599 (8,524) British Pound Buy 12/21/11 4,165,320 4,299,072 (133,752) Canadian Dollar Buy 12/21/11 6,985,824 7,013,002 (27,178) Euro Sell 12/21/11 5,950,242 6,054,393 104,151 Hong Kong Dollar Sell 12/21/11 467,920 467,963 43 Japanese Yen Sell 12/21/11 8,157,230 8,105,135 (52,095) Norwegian Krone Buy 12/21/11 479,213 492,300 (13,087) Singapore Dollar Buy 12/21/11 1,923,524 1,938,768 (15,244) Swedish Krona Sell 12/21/11 1,693,407 1,743,014 49,607 Swiss Franc Buy 12/21/11 514,683 533,174 (18,491) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/21/11 1,495,112 1,499,377 (4,265) British Pound Buy 12/21/11 3,155,893 3,204,354 (48,461) Canadian Dollar Buy 12/21/11 5,733,067 5,752,286 (19,219) Euro Sell 12/21/11 14,609,317 14,868,512 259,195 Israeli Shekel Buy 12/21/11 2,824,441 2,896,833 (72,392) Japanese Yen Buy 12/21/11 5,729,914 5,787,329 (57,415) Swedish Krona Sell 12/21/11 3,694,872 3,810,281 115,409 Swiss Franc Buy 12/21/11 78,457 192,083 (113,626) State Street Bank and Trust Co. Australian Dollar Buy 12/21/11 1,762,677 1,770,787 (8,110) Canadian Dollar Buy 12/21/11 1,768,288 1,774,565 (6,277) Euro Buy 12/21/11 4,848,539 4,932,901 (84,362) Israeli Shekel Buy 12/21/11 399,320 409,354 (10,034) Norwegian Krone Sell 12/21/11 7,540,369 7,750,009 209,640 Swedish Krona Sell 12/21/11 2,681,405 2,760,750 79,345 UBS AG Australian Dollar Buy 12/21/11 625,344 628,409 (3,065) British Pound Sell 12/21/11 4,224,495 4,341,187 116,692 Canadian Dollar Buy 12/21/11 1,641,267 1,648,196 (6,929) Euro Sell 12/21/11 11,216,992 11,387,798 170,806 Israeli Shekel Buy 12/21/11 2,824,415 2,894,120 (69,705) Norwegian Krone Buy 12/21/11 3,988,973 4,165,320 (176,347) Swedish Krona Sell 12/21/11 149,051 153,420 4,369 Swiss Franc Buy 12/21/11 10,081 10,456 (375) Westpac Banking Corp. Australian Dollar Buy 12/21/11 1,148,085 1,153,900 (5,815) British Pound Buy 12/21/11 4,997,380 5,074,309 (76,929) Canadian Dollar Sell 12/21/11 184,944 185,856 912 Euro Sell 12/21/11 7,410,219 7,543,234 133,015 Japanese Yen Sell 12/21/11 4,560,742 4,533,592 (27,150) Total Key to holding's abbreviations SDR Swedish Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $951,308,386. (b) The aggregate identified cost on a tax basis is $986,976,293, resulting in gross unrealized appreciation and depreciation of $148,333,477 and $123,909,600, respectively, or net unrealized appreciation of $24,423,877. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $64,236,368. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $65,561,335 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $901 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $51,384,713 and $55,606,401, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,086,939 to cover certain derivatives contracts. SDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,135,952 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,440,912. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $44,804,864 $— Austria — 6,284,013 — Belgium — 916,929 — Canada 91,017,541 — — China — 9,500,548 — Denmark — 11,822,964 — Finland — 11,432,569 — France — 53,699,611 — Germany — 64,903,920 — Greece — 3,680,642 — Hong Kong — 9,535,437 — Hungary — 4,359,638 — Ireland — 12,559,233 — Italy — 20,780,969 — Japan — 198,566,610 — Mexico 6,126,914 — — Netherlands — 27,205,873 — Norway 2,348,056 27,521,172 — Poland — 3,256,917 — Portugal — 717,897 — Russia — 2,001,106 — Singapore — 6,720,620 — South Africa — 2,629,194 — South Korea — 43,217,272 — Spain — 8,321,209 — Sweden — 20,622,517 — Switzerland — 60,059,389 — Taiwan — 15,576,029 — Thailand 3,102,781 — — United Kingdom 4,543,590 152,350,798 — United States 6,763,620 — — Total common stocks — Warrants — — 171 Short-term investments 5,409,577 69,039,980 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(734,782) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,514,346 $3,249,128 Equity contracts 171 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (95.5%) (a) Shares Value Aerospace and defense (0.3%) Innovative Solutions & Support, Inc. (NON) 104,405 $416,576 Airlines (0.4%) SkyWest, Inc. 47,100 571,323 Auto components (1.0%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 96,200 843,674 Exide Technologies (NON) (S) 153,070 422,473 Stoneridge, Inc. (NON) 39,199 322,216 Building products (0.4%) NCI Building Systems, Inc. (NON) 65,400 609,528 Capital markets (1.4%) Cowen Group, Inc. Class A (NON) (S) 278,354 684,751 Horizon Technology Finance Corp. 59,165 918,241 Waddell & Reed Financial, Inc. Class A 23,500 638,730 Chemicals (2.1%) Innophos Holdings, Inc. 28,400 1,398,700 Minerals Technologies, Inc. 15,900 922,200 RPM International, Inc. 41,000 967,600 Commercial banks (7.7%) Bancorp, Inc. (The) (NON) 132,763 1,062,104 Citizens Republic Bancorp, Inc. (NON) 88,500 958,013 F.N.B. Corp. (S) 95,505 1,018,083 Financial Institutions, Inc. (S) 78,200 1,302,030 First Citizens BancShares, Inc. Class A 6,000 1,029,960 First Financial Bancorp (S) 38,700 614,556 First of Long Island Corp. (The) 35,505 921,355 Lakeland Financial Corp. 26,500 649,780 Metro Bancorp, Inc. (NON) 100,209 848,770 Popular, Inc. (Puerto Rico) (NON) 448,100 667,669 PrivateBancorp, Inc. 94,300 905,280 SVB Financial Group (NON) (S) 18,200 856,128 Western Alliance Bancorp (NON) (S) 179,000 1,125,910 Commercial services and supplies (2.5%) ACCO Brands Corp. (NON) 66,750 629,453 Deluxe Corp. (S) 56,900 1,300,734 Ennis Inc. 48,121 714,597 McGrath Rentcorp 41,800 1,169,982 Communications equipment (1.9%) Ceragon Networks, Ltd. (Israel) (NON) (S) 74,600 596,800 Emulex Corp. (NON) 162,100 1,280,590 Oplink Communications, Inc. (NON) 62,763 1,036,217 Computers and peripherals (0.8%) Electronics for Imaging, Inc. (NON) 67,700 1,001,283 SMART Technologies, Inc. Class A (Canada) (NON) 67,884 307,515 Construction and engineering (1.6%) EMCOR Group, Inc. (S) 39,000 999,570 Orion Marine Group, Inc. (NON) 60,900 366,009 Tutor Perini Corp. (NON) 54,100 892,109 UniTek Global Services, Inc. (NON) 47,848 239,240 Containers and packaging (0.4%) Rock-Tenn Co. Class A 11,600 675,700 Distributors (0.2%) Core-Mark Holding Co., Inc. (NON) 9,400 362,464 Diversified financial services (1.7%) Gain Capital Holdings, Inc. (NON) (S) 145,187 968,397 NewStar Financial, Inc. (NON) (S) 95,400 943,506 Portfolio Recovery Associates, Inc. (NON) 10,900 756,133 Diversified telecommunication services (1.9%) Cbeyond, Inc. (NON) 90,000 666,900 Cogent Communications Group, Inc. (NON) 85,800 1,459,458 Lumos Networks Corp. (NON) 51,600 754,908 Electric utilities (4.5%) Great Plains Energy, Inc. 78,800 1,657,952 NV Energy, Inc. 100,000 1,534,000 UIL Holdings Corp. (S) 53,695 1,870,734 UniSource Energy Corp. (S) 53,200 1,962,016 Electrical equipment (0.4%) General Cable Corp. (NON) (S) 24,300 643,950 Electronic equipment, instruments, and components (2.1%) CTS Corp. 21,777 185,322 DDi Corp. 8,196 73,846 Electro Scientific Industries, Inc. (NON) 66,698 878,413 Multi-Fineline Electronix, Inc. (NON) 30,300 634,179 SYNNEX Corp. (NON) 27,800 815,930 TTM Technologies, Inc. (NON) (S) 55,722 613,499 Energy equipment and services (1.4%) Key Energy Services, Inc. (NON) 61,100 922,610 Pioneer Drilling Co. (NON) 53,125 583,313 Tidewater, Inc. (S) 13,900 700,560 Food and staples retail (1.9%) Ruddick Corp. 18,900 753,165 Spartan Stores, Inc. 63,136 1,138,342 Weiss Markets, Inc. (S) 24,900 994,008 Food products (0.2%) Sanderson Farms, Inc. 6,300 324,261 Gas utilities (1.1%) Southwest Gas Corp. (S) 40,800 1,649,544 Health-care equipment and supplies (1.8%) Cutera, Inc. (NON) 54,505 426,774 Kensey Nash Corp. (NON) 38,500 977,900 Palomar Medical Technologies, Inc. (NON) (S) 53,017 437,920 Solta Medical, Inc. (NON) (S) 198,509 450,615 Syneron Medical, Ltd. (Israel) (NON) 44,100 476,280 Health-care providers and services (4.2%) Addus HomeCare Corp. (NON) 102,413 384,049 Ensign Group, Inc. (The) 39,600 938,916 Kindred Healthcare, Inc. (NON) (S) 89,094 1,104,766 LHC Group, Inc. (NON) (S) 42,200 586,580 MedQuist Holdings, Inc. (NON) (S) 106,488 994,598 Metropolitan Health Networks, Inc. (NON) 28,217 204,291 Providence Service Corp. (The) (NON) 77,342 905,675 Triple-S Management Corp. Class B (Puerto Rico) (NON) 71,200 1,386,976 Hotels, restaurants, and leisure (2.7%) Denny's Corp. (NON) 199,600 678,640 DineEquity, Inc. (NON) (S) 18,700 880,396 Domino's Pizza, Inc. (NON) (S) 19,429 639,991 Marriott Vacations Worldwide Corp. (NON) 36,310 580,234 Morgans Hotel Group Co. (NON) 105,100 652,671 Pinnacle Entertainment, Inc. (NON) 77,500 819,175 Household durables (1.8%) La-Z-Boy, Inc. (NON) (S) 98,400 974,160 M/I Homes, Inc. (NON) (S) 56,428 510,109 Newell Rubbermaid, Inc. 53,200 813,960 Skullcandy, Inc. (NON) (S) 36,400 539,448 Household products (0.7%) Spectrum Brands Holdings, Inc. (NON) 40,900 1,146,018 Insurance (6.3%) American Equity Investment Life Holding Co. (S) 66,067 730,701 Arch Capital Group, Ltd. (NON) 42,900 1,620,333 Assured Guaranty, Ltd. (Bermuda) (S) 53,200 516,040 Employers Holdings, Inc. 51,228 889,830 Hanover Insurance Group, Inc. (The) 29,100 1,049,928 HCC Insurance Holdings, Inc. 39,500 1,061,760 Reinsurance Group of America, Inc. Class A 23,900 1,230,850 Transatlantic Holdings, Inc. 22,200 1,213,008 Validus Holdings, Ltd. 49,500 1,489,455 Internet software and services (2.3%) Earthlink, Inc. 148,400 934,920 Perficient, Inc. (NON) 97,000 834,200 Stamps.com, Inc. (S) 19,090 522,493 Web.com Group, Inc. (NON) 127,997 1,319,649 IT Services (1.5%) Alliance Data Systems Corp. (NON) (S) 8,000 819,280 BancTec, Inc. 144A (F) (NON) 160,833 377,958 Ciber, Inc. (NON) 184,700 764,658 Unisys Corp. (NON) 14,294 345,200 Leisure equipment and products (1.0%) Arctic Cat, Inc. (NON) 24,359 484,257 Brunswick Corp. (S) 55,000 1,024,100 Machinery (2.8%) Accuride Corp. (NON) 73,800 450,918 American Railcar Industries, Inc. (NON) 34,350 817,187 Cascade Corp. 15,323 666,704 Commercial Vehicle Group, Inc. (NON) 65,600 734,720 Greenbrier Companies, Inc. (NON) 52,555 1,166,721 NACCO Industries, Inc. Class A 7,300 579,255 Multiline retail (0.2%) Gordmans Stores, Inc. (NON) 29,000 372,650 Multi-utilities (2.0%) Avista Corp. (S) 83,100 2,077,500 CMS Energy Corp. (S) 50,700 1,060,644 Oil, gas, and consumable fuels (4.0%) Energen Corp. 23,300 1,181,776 Energy Partners, Ltd. (NON) 58,100 802,942 James River Coal Co. (NON) (S) 49,200 407,868 Magnum Hunter Resources Corp. (NON) (S) 140,400 675,324 Rex Energy Corp. (NON) (S) 35,827 578,606 Rosetta Resources, Inc. (NON) (S) 10,500 570,570 Scorpio Tankers, Inc. (Monaco) (NON) (S) 78,918 525,594 SM Energy Co. 7,600 604,124 Swift Energy Co. (NON) (S) 31,900 937,541 Paper and forest products (1.2%) Buckeye Technologies, Inc. 38,300 1,186,534 Louisiana-Pacific Corp. (NON) (S) 77,177 615,872 Pharmaceuticals (1.4%) ISTA Pharmaceuticals, Inc. (NON) 221,100 829,125 Medicines Co. (The) (NON) 66,900 1,265,079 Real estate investment trusts (REITs) (6.9%) American Assets Trust, Inc. 58,301 1,203,333 American Capital Agency Corp. 12,800 367,232 Campus Crest Communities, Inc. 68,451 689,986 Cogdell Spencer, Inc. 157,400 590,250 Entertainment Properties Trust (S) 20,700 925,290 Government Properties Income Trust 31,100 676,425 LaSalle Hotel Properties (S) 35,100 821,691 MFA Financial, Inc. 154,660 1,064,061 One Liberty Properties, Inc. 51,970 845,552 PS Business Parks, Inc. 20,700 1,090,890 Summit Hotel Properties, Inc. 132,914 1,119,136 Taubman Centers, Inc. (S) 14,600 910,018 Winthrop Realty Trust 44,589 416,461 Road and rail (0.5%) Saia, Inc. (NON) 65,500 761,765 Semiconductors and semiconductor equipment (3.5%) Advanced Energy Industries, Inc. (NON) 96,000 958,080 AXT, Inc. (NON) 74,450 313,435 Cirrus Logic, Inc. (NON) 59,800 974,142 Nova Measuring Instruments, Ltd. (Israel) (NON) 124,300 802,978 Pericom Semiconductor Corp. (NON) 64,589 503,148 PMC - Sierra, Inc. (NON) 131,500 735,085 RF Micro Devices, Inc. (NON) (S) 183,300 1,141,959 Software (1.1%) Actuate Corp. (NON) 164,000 1,082,400 Smith Micro Software, Inc. (NON) (S) 48,117 49,561 TeleCommunication Systems, Inc. Class A (NON) 238,600 641,834 Specialty retail (5.5%) Aaron's, Inc. 25,250 663,570 Ascena Retail Group, Inc. (NON) 22,100 608,192 Charming Shoppes, Inc. (NON) (S) 190,400 738,752 Express, Inc. 42,352 960,967 Haverty Furniture Cos., Inc. 40,700 492,063 hhgregg, Inc. (NON) 21,109 334,367 Lithia Motors, Inc. Class A (S) 48,500 1,077,185 Pep Boys - Manny, Moe & Jack (The) (S) 86,000 976,960 Pier 1 Imports, Inc. (NON) (S) 46,454 631,310 Sonic Automotive, Inc. Class A (S) 70,600 1,042,762 Stage Stores, Inc. (S) 39,000 489,060 Wet Seal, Inc. (The) Class A (NON) (S) 147,590 509,186 Textiles, apparel, and luxury goods (1.6%) Iconix Brand Group, Inc. (NON) (S) 52,200 900,972 Perry Ellis International, Inc. (NON) (S) 56,323 805,419 PVH Corp. 11,764 798,658 Thrifts and mortgage finance (4.7%) Berkshire Hills Bancorp, Inc. (S) 47,700 950,184 Brookline Bancorp, Inc. (S) 112,800 906,912 Capitol Federal Financial, Inc. 87,900 995,028 ESSA Bancorp, Inc. 70,887 787,555 MGIC Investment Corp. (NON) (S) 112,800 324,864 Provident Financial Services, Inc. 48,800 638,792 United Financial Bancorp, Inc. 61,700 1,040,879 Walker & Dunlop, Inc. (NON) 85,022 1,079,779 Washington Federal, Inc. 47,023 611,769 Trading companies and distributors (1.8%) Applied Industrial Technologies, Inc. 11,800 407,454 DXP Enterprises, Inc. (NON) 37,900 1,146,475 H&E Equipment Services, Inc. (NON) (S) 99,900 1,269,729 Wireless telecommunication services (0.1%) NTELOS Holdings Corp. 9,766 206,157 Total common stocks (cost $150,317,213) INVESTMENT COMPANIES (1.2%) (a) Shares Value Hercules Technology Growth Capital, Inc. 114,578 $1,081,616 New Mountain Finance Corp. 56,200 741,840 Total investment companies (cost $1,920,379) SHORT-TERM INVESTMENTS (21.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 28,194,260 $28,194,260 Putnam Money Market Liquidity Fund 0.10% (e) 5,112,685 5,112,685 Total short-term investments (cost $33,306,945) TOTAL INVESTMENTS Total investments (cost $185,544,537) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $155,608,370. (b) The aggregate identified cost on a tax basis is $186,845,664, resulting in gross unrealized appreciation and depreciation of $19,495,450 and $22,552,126, respectively, or net unrealized depreciation of $3,056,676. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $29,098,332. The fund received cash collateral of $28,194,260, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,559 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $41,499,847 and $38,292,788 respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $21,950,041 $— $— Consumer staples 4,355,794 — — Energy 8,490,828 — — Financials 44,727,388 — — Health care 11,369,544 — — Industrials 16,553,999 — — Information technology 20,166,616 377,958 — Materials 5,766,606 — — Telecommunication services 3,087,423 — — Utilities 11,812,390 — — Total common stocks — Investment companies 1,823,456 — — Short-term investments 5,112,685 28,194,260 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012
